Filed 10/8/21 P. v. Farraj CA3
Opinion following transfer from Supreme Court
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C088072

                    Plaintiff and Respondent,                                    (Super. Ct. No. 17FE007880)

           v.                                                                     OPINION ON TRANSFER

 TAHER GHAZI FARRAJ,

                    Defendant and Appellant.




         A man approximately six feet tall with a light complexion and dark beard was
captured on surveillance video committing three separate armed robberies at the same
convenience store within a 10-day period in April of 2017. Acting on a tip from a
confidential informant, police searched defendant Taher Ghazi Farraj’s residence and
vehicles. The police found clothing consistent with what the suspect wore during the
robberies and a loaded silver .22-caliber revolver matching the description of the
handgun used by the suspect. The store clerks were unable to positively identify
defendant in photographic lineups (or at trial), but one of the two clerks who was robbed
positively identified defendant in a live pretrial lineup.


                                                             1
       After a jury trial, defendant was convicted of three counts of robbery in the second
degree (Pen. Code, § 211).1 The jury also found that defendant personally used a firearm
(§ 12022.53, subd. (b)) and, for one of the counts, that he personally discharged a
firearm. (§ 12022.53, subd. (c).) Defendant pleaded no contest to unlawful possession of
a firearm and ammunition. (§§ 29800, subd. (a)(1), 30305, subd. (a)(1).) The trial court
declined to strike the firearm enhancements, and sentenced defendant to 31 years eight
months in prison.
       On appeal, defendant argues (1) we should independently review whether the trial
court properly denied his motion to disclose the identity of the confidential informant;
(2) his trial counsel provided ineffective assistance by failing to object to an unduly
suggestive live lineup; and (3) the trial court violated defendant’s rights to due process
and a fair trial by instructing the jury pursuant to CALCRIM No. 315 that a witness’s
level of certainty is a factor to consider in evaluating the reliability of eyewitness
identification testimony.
       In our prior unpublished opinion, we affirmed the trial court’s judgment. The
California Supreme Court granted review and ordered briefing deferred pending its
decision in People v. Lemcke (2021) 11 Cal.5th 644 (Lemcke), which presented the
following issue: “Does instructing a jury with CALCRIM No. 315 that an eyewitness’s
level of certainty can be considered when evaluating the reliability of the identification
violate a defendant’s due process rights . . . ?”
       In May 2021, the Supreme Court issued its decision in Lemcke, supra, 11 Cal.5th
644. The court then transferred this matter back to us with directions to vacate our
decision and reconsider the cause in light of Lemcke. Having reexamined the record, we
conclude Lemcke does not change the result and reissue our prior opinion affirming the
judgment, with modest revisions.


1      Further undesignated statutory references are to the Penal Code.

                                               2
                       BACKGROUND FACTS AND PROCEDURE
         The first robbery (count one)
         On April 15, 2017, S.S. was working as a cashier at an AM/PM convenience store.
S.S. testified that a man came in the store that night and asked for change. The man was
wearing a gray hooded jacket, dark jeans, a hat, and glasses. As S.S. opened the register,
the man showed S.S. a gun and demanded money. When S.S. resisted, the man got upset
and fired the gun at the ceiling. The man then reached into the register, removed the
money, and left.
         S.S. called the police. S.S. described the robber to the police as a White adult
male in his 30’s, at least six feet tall, with a medium build, brown eyes, and a light brown
beard. S.S. said the robber was carrying a silver handgun. The responding officer
located a hole in the ceiling near the register. Another officer later recovered a .22-
caliber bullet from the ceiling.
         The second robbery (count two)
         On April 18, 2017, three days after the first incident, S.S. again was working at the
convenience store when a second robbery occurred. Although the suspect was not
wearing glasses and the suspect’s facial hair appeared somewhat different, S.S. told
police it was “the same suspect who had robbed the business a few days prior,” using the
same gun. S.S. described the suspect as a White male, six feet tall, 170 pounds, in his
30’s, with a black beard, and wearing a red sweatshirt and dark pants.2 Although S.S.
had described the suspect as White, after watching surveillance footage of the robbery,
the responding officer determined the suspect was “possibly Middle Eastern.”
         At trial, S.S. could not positively identify defendant as the man who robbed the
store.



2      S.S. eventually came to believe the robber was Persian or Iranian because the
robber had a slight Persian accent, and S.S. told his wife so.

                                               3
       The third robbery (count three)
       On April 24, 2017, M.S. was working as a cashier at the same convenience store
when a third robbery occurred. M.S. testified the robber was about six feet tall, had a
beard, was wearing a gray sweatshirt and gloves, and used a silver gun. At trial, M.S.
was unable to identify defendant as the robber, stating, “I didn’t see him that much.”
       The search of defendant’s home
       On April 29, 2017, the police released video stills of the robberies to the media.
That same day police received a tip from a confidential informant identifying defendant
as the robber. This fact was not presented to the jury.
       Based on the informant’s tip, the police searched defendant’s home, which was
about four and a half miles from the AM/PM store. At the time, defendant was on
searchable probation.
       During their search, police collected a man’s plain gray hoodie, a man’s red
hoodie, a pair of black trousers, defendant’s glasses, and a box of live 12-gauge shotgun
shells. In the center console of a vehicle outside the residence, police found a brown
leather wallet with defendant’s photo identification in it and, beneath the wallet, a loaded
silver-colored .22-caliber revolver.3 Police also found a black baseball cap in the vehicle.
       The clothing collected from defendant’s home and vehicle was consistent with
what the robber in the store security videos wore. Police were unable to definitively
conclude that the revolver found in defendant’s vehicle fired the bullet recovered from




3      Police searched two vehicles. One was parked in the garage and the other (an
Acura) was parked in front of the house on the street. The gun and defendant’s wallet
were found in the Acura. When officers first asked defendant about the Acura, he
claimed he did not know whose vehicle it was. When officers began to search the Acura,
defendant’s demeanor changed; he became “very irate and started yelling and cursing” at
officers that they could not search the vehicle.

                                             4
the store ceiling, but the class characteristics (caliber and rifling) were determined to be
consistent.
       The lineups
       After defendant was arrested, police conducted photographic lineups with the
victims of the robberies (M.S. and S.S.). After admonishing the victims, a detective
separately showed M.S. and S.S. a series of six photographs, consisting of a photograph
of defendant, along with five other individuals determined to be similar in appearance
(“stand-ins”).4 M.S. immediately identified one of the stand-ins as the robber. S.S.
wavered between defendant and one of the stand-ins before tentatively identifying one of
the stand-ins.
       On May 10, 2017, police conducted a live lineup with S.S. Detectives showed
S.S. a lineup consisting of defendant and four stand-ins who were selected from a pool of
inmates at the jail. When selecting the stand-ins, the police looked for individuals who
were similar in appearance to defendant.5 The individuals involved in the lineup were
arranged in a random order and all wore the same clothing. A photograph of the lineup
was admitted into evidence.
       The police admonished S.S. that he was under no obligation to select anyone from
the lineup and that the person who committed the crime might not be in the lineup. After
about 20 seconds of looking at the lineup, S.S. selected defendant based on his height,
beard, and physical appearance. S.S. checked the box indicating he was “sure” about the
identification.




4      The photograph of defendant was approximately seven months old.
5      Where relevant, we refer to additional facts in the discussion below.

                                              5
       Defense case
       Defendant did not testify and did not present any defense evidence. The defense
theory of the case was that the live lineup was unduly prejudicial and that the defendant
had been misidentified as the robber.
       The jury’s verdict and sentencing
       A jury found defendant guilty of three counts of robbery in the second degree
(§ 211). For counts one, two, and three, the jury found true that defendant personally
used a firearm (§ 12022.53, subd. (b)), and for count one that defendant personally
discharged a firearm (§ 12022.53, subd. (c)). Defendant entered pleas of nolo contendere
to counts four and five, unlawful possession of a firearm by a felon (§ 29800, subd.
(a)(1)), and unlawful possession of ammunition by a felon (§ 30305, subd. (a)(1)).
       The trial court declined to strike the firearm enhancements, and sentenced
defendant to 31 years eight months in prison, comprised of (1) a three-year principal term
for count one (midterm), plus a 20-year enhancement under section 12022.53,
subdivision (c) for discharging a firearm; (2) a consecutive term of one year (one-third
the midterm) for count two, enhanced by three years, four months under section
12022.53, subdivision (b) for using a firearm; (3) a consecutive term of one year (one-
third the midterm) for count three, enhanced by three years, four months under section
12022.53, subdivision (b) for using a firearm; (4) a three-year concurrent term for count
four (upper term), stayed under section 654; and (5) a two-year concurrent term for count
five (midterm).
                                        DISCUSSION
                                              I
                    Disclosure of the Confidential Informant’s Identity
       Prior to trial, defendant moved for disclosure of the identity of the confidential
informant who tipped the police that defendant committed the robberies. The People
opposed the motion, relying on the government’s privilege to withhold the identity of a

                                              6
confidential informant under Evidence Code section 1041. After an in camera hearing,
the trial court denied the motion.
        On appeal, defendant asks us to independently review the sealed transcript of the
in camera hearing to determine whether the trial court properly denied his motion. The
People have no opposition to an independent review.
        We review the trial court’s ruling for abuse of discretion. (People v. Bradley
(2017) 7 Cal.App.5th 607, 621 (Bradley).) Based on our independent review of the
record, including the sealed transcript of the in camera hearing, we find no abuse of
discretion.
        Evidence Code section 1041 grants the government a privilege not to disclose the
identity of a confidential informant when “the necessity for preserving the confidentiality
of [the informer’s] identity outweighs the necessity for disclosure in the interest of
justice.” (Evid. Code, § 1041, subd. (a)(2).) Under Evidence Code section 1041, the
state’s interest in preserving confidentiality must be balanced against the defendant’s
right to due process and a fair trial. (People v. Lee (1985) 164 Cal.App.3d 830, 835.)
That balance hinges on whether the informant is a potential material witness on the issue
of guilt. (Bradley, supra, 7 Cal.App.5th at p. 626; People v. Hobbs (1994) 7 Cal.4th 948,
959.)
        The test for determining whether an informant is a material witness is whether the
informant has “ ‘knowledge of facts that would tend to exculpate the defendant.’ ”
(Bradley, supra, 7 Cal.App.5th at p. 622.) A trial court does not abuse its discretion in
denying a motion to disclose the identity of a confidential informant where “ ‘the record
demonstrates, based on a sufficiently searching inquiry, that the informant could not have
provided any evidence that, to a reasonable possibility, might have exonerated
defendant.’ ” (Id. at p. 620; People v. Lawley (2002) 27 Cal.4th 102, 160.)
        The confidential informant here was not a participant in the crimes, was not a
percipient witness, and was not present when the crimes occurred. He or she was a mere

                                              7
informant, who simply pointed the finger of suspicion toward a person who might have
violated the law after the video stills were released by law enforcement to the media.
Disclosure of the informant’s identity would not have been relevant or helpful to the
defense and was not essential to a fair trial. Had the confidential informant testified at
trial, that testimony merely would have reinforced the evidence of defendant’s guilt. We
see no indication from our review of the sealed transcript that suggests the informant
could have provided any evidence that, to a reasonable possibility, might have exonerated
defendant. Accordingly, the trial court did not abuse its discretion in denying defendant’s
motion.
                                              II
                              Ineffective Assistance of Counsel
        At trial, the prosecution introduced evidence that S.S. positively identified
defendant at a live lineup. Although defense counsel argued to the jury that the lineup
was impermissibly suggestive, defense counsel did not object to or move to suppress the
live lineup evidence. On appeal, defendant argues that defense counsel’s failure to move
to object to the introduction of such evidence denied him effective assistance of counsel.
We disagree.
        To prevail on an ineffective assistance of counsel claim, it is the defendant’s
burden to prove (1) counsel’s performance fell below an objective standard of
reasonableness under prevailing professional norms, and (2) the deficient performance
prejudiced the defendant. (Strickland v. Washington (1984) 466 U.S. 668, 687-688, 691-
692, 694 [80 L.Ed.2d 674, 693, 696, 698]; People v. Ledesma (1987) 43 Cal.3d 171, 216-
218.)
        “ ‘Surmounting Strickland’s high bar is never an easy task.’ [Citation.]”
(Harrington v. Richter (2011) 562 U.S. 86, 105 [178 L.Ed.2d 624, 642].) In measuring
counsel’s performance, judicial review is highly deferential. (Strickland v. Washington,
supra, 466 U.S. at p. 689.) “We presume that counsel rendered adequate assistance and

                                              8
exercised reasonable professional judgment in making significant trial decisions.
[Citations.]” (People v. Holt (1997) 15 Cal.4th 619, 703.) When a claim of ineffective
assistance is made on appeal, and the record does not show the reason for counsel’s
challenged actions or omissions, the conviction must be affirmed unless there could have
been “ ‘ “no conceivable tactical purpose” ’ for counsel’s actions.” (People v. Earp
(1999) 20 Cal.4th 826, 896; People v. Anderson (2001) 25 Cal.4th 543, 569.)
       Here, defendant argues there is no satisfactory explanation for defense counsel’s
failure to object because the identification was the product of an unduly suggestive
lineup. Defendant’s argument presumes the trial court would have been obliged to grant
any objection or motion to suppress. Because we do not find the live lineup to be unduly
suggestive, we disagree counsel fell below a standard of reasonable competence by
failing to object.
       “In order to determine whether the admission of identification evidence violates a
defendant's right to due process of law, we consider (1) whether the identification
procedure was unduly suggestive and unnecessary, and, if so, (2) whether the
identification itself was nevertheless reliable under the totality of the
circumstances . . . .”6 (People v. Cunningham (2001) 25 Cal.4th 926, 989.) A due
process violation occurs only if the identification procedure is “ ‘so impermissibly
suggestive as to give rise to a very substantial likelihood of irreparable
misidentification.’ ” (People v. Cook (2007) 40 Cal.4th 1334, 1355 (Cook), quoting
Simmons v. United States (1968) 390 U.S. 377, 384 [19 L.Ed.2d 1247, 1253].)




6      Only if a challenged procedure is unduly suggestive is it necessary to reach the
issue of whether the identification nevertheless was reliable under the totality of the
circumstances. (People v. Alexander (2010) 49 Cal.4th 846, 902; People v. Ochoa (1998)
19 Cal.4th 353, 412.)

                                               9
       When determining whether the identification was unduly suggestive, the question
is whether anything caused defendant to stand out from the others in a way that would
suggest the witness should select him. (Cook, supra, 40 Cal.4th at p. 1355.) It is a
defendant’s burden to show that an identification procedure was unduly suggestive.
(Ibid.) This burden requires showing unfairness as a “demonstrable reality, not just
speculation.” (People v. DeSantis (1992) 2 Cal.4th 1198, 1222.)
       In this case, defendant does not argue that any conduct by police during the lineup
was impermissibly suggestive. Rather, he argues the makeup of the lineup itself was
impermissibly suggestive due to differences in the height and perceived race/ethnicity of
defendant and other participants.7 We do not find this argument persuasive.
       First, the officer who conducted the lineup testified that shorter individuals
typically are placed on blocks, hidden behind a drape, to give the appearance of a
uniform height, and that the usual lineup procedures were followed in this case. The
officer testified that the two shorter individuals in positions two and five likely would
have been standing on blocks. The photograph of the lineup, admitted into evidence,
appears to show the two shorter individuals standing on blocks. Because the top of the
blocks are visible in the photo, defendant argues the blocks did not neutralize the
differences in height. However, the officer testified that photographs typically are taken
after the witness is gone, so the draping that is a foot or two in front of the individuals
“would have been there” during the lineup.




7      Defendant argues that he was denied the assistance of counsel at the live lineup in
violation of his Sixth Amendment rights. However, this argument is not included under a
separate heading nor supported by citations to the record or reasoned legal argument.
Accordingly, we need not consider it. In any event, the argument lacks merit. (Cook,
supra, 40 Cal.4th at pp. 1353-1354 [defendant does not have right to have evidence of a
preaccusatory lineup excluded merely because counsel was not present at lineup].)

                                              10
        Furthermore, there is nothing to indicate that defendant’s height alone caused him
to stand out relative to the other participants in the lineup. Defendant is approximately
six feet tall. Two of the stand-ins used in the lineup were approximately the same height.
The other two stand-ins were somewhat shorter—one was five feet seven inches tall, and
the other five feet eight inches tall—but even if the blocks were not concealed by
drapery, these differences in height were not enough to render the lineup impermissibly
suggestive. “Because human beings do not look exactly alike, differences are
inevitable.” (People v. Carpenter (1997) 15 Cal.4th 312, 367, superseded on other
grounds as stated in Verdin v. Superior Court (2008) 43 Cal.4th 1096, 1106.) “[T]here is
no requirement that a defendant in a lineup . . . be surrounded by others nearly identical
in appearance.” (People v. Brandon (1995) 32 Cal.App.4th 1033, 1052; see also People
v. Johnson (1992) 3 Cal.4th 1183, 1217 (Johnson).) Courts have upheld lineups with
similar disparities among the participants. (People v. DeSantis, supra, 2 Cal.4th at p.
1223 [three-inch height disparity between participants]; People v. Wimberly (1992) 5
Cal.App.4th 773, 790, fn. 12 [four-inch height disparity]; People v. Burke (1980) 102
Cal.App.3d 932, 941, fn. 4 [two-inch height disparity]; see also People v. Faulkner
(1972) 28 Cal.App.3d 384, 391 [while a “lineup with a tall defendant among short men
could be unfair [citation], . . . the height disparity in a lineup is not per se suggestive”],
disapproved on other grounds as stated in People v. Bustamante (1981) 30 Cal.3d 88,
102.)
        Equally unpersuasive is defendant’s argument that the lineup was unduly
suggestive because defendant was “one of only two unequivocally Middle Eastern men in
the lineup.” First, this argument is not supported by the record. The race/ethnicity of the
participants in the lineup was never established. On cross-examination, the officer who




                                               11
performed the lineup merely gave her best guess about the race/ethnicity of the
participants based on a photograph of the lineup.8
         Second, even if defendant were one of only two Middle Eastern men in the lineup,
this does not prove the lineup was unduly suggestive. As the officer who performed the
lineup testified, and is apparent from the exhibit itself, persons may look similar even if
they are not the same race/ethnicity. (People v. Clark (2016) 63 Cal.4th 522, 557
[“apparent racial or ethnic identity is something that is harder to quantify and agree on, so
opinions in this area can vary”].) And defendant ignores that in preparing the lineup,
police were faced with trying to match several different physical characteristics,
including defendant’s height, complexion (skin tone), and facial hair. “Police stations are
not theatrical casting offices; a reasonable effort to harmonize the lineup is normally all
that is required. [Citation.]” (United States v. Lewis (8th Cir. 1976) 547 F.2d 1030,
1035.)
         As discussed above, the test is whether anything caused the defendant to stand out
from the others in a way that would suggest the witness should select him. (Cook, supra,
40 Cal.4th at p. 1355.) Although defendant does not discuss the similarities in
appearance between defendant and the stand-ins, we note that all the individuals appear
to be similar in age, weight, build, and complexion, and to have similar hair and facial
hair. All the participants are wearing the same clothing. No one stands out. Having
reviewed the evidence in the record, including the photograph of the participants in the
lineup, we are not persuaded that any differences in height and/or perceived
race/ethnicity caused defendant to stand out.




8      The officer testified that one of the stand-ins appeared to be Middle Eastern, one
was “[p]ossibly Hispanic,” one appeared to be “some type of Middle Eastern descent” or
“[m]aybe African[-]American,” and the other, she believed, was African-American. The
officer was unsure of defendant’s race/ethnicity.

                                             12
       Because defendant has failed to show the identification procedure was unduly
suggestive, defendant’s ineffective assistance claim fails. “Trial counsel is not required
to make futile objections, advance meritless arguments, or undertake useless procedural
challenges merely to create a record . . . . [Citation.]” (People v. Jones (1979) 96
Cal.App.3d 820, 827; People v. Mitcham (1992) 1 Cal.4th 1027, 1080; People v.
Anderson, supra, 25 Cal.4th at p. 587.) Counsel’s approach to the issue, arguing to the
jury that the lineup was suggestive and that defendant was misidentified, was within
professional standards of competency.
                                              III
                                     CALCRIM No. 315
       At trial, the court instructed the jury with CALCRIM No. 315, the standard
instruction regarding eyewitness identifications. CALCRIM No. 315 instructs the jury to
consider various questions in deciding whether an eyewitness “gave truthful and accurate
testimony,” including, “How certain was the witness when he or she made an
identification?”
       On appeal, defendant argues the trial court erred by instructing the jury that a
witness’s level of certainty is a factor to consider in evaluating the reliability of
identification testimony. Defendant argues that a growing body of research shows that
certainty is not necessarily correlated with accuracy. Defendant argues that allowing
eyewitness certainty to be considered violated his rights to due process and a fair trial.
       The People contend defendant forfeited his claim because he did not object to the
instruction or request any modification to the instruction at trial. Because defendant did
not request any modification or clarification of CALCRIM No. 315, we agree that
defendant has forfeited that contention on appeal. (People v. Sánchez (2016) 63 Cal.4th
411, 461 (Sánchez); People v. Dennis (1998) 17 Cal.4th 468, 514.) We nevertheless
exercise our discretion to address defendant’s due process challenge to the standard
CALCRIM No. 315 instruction because it involves an important issue of constitutional

                                              13
law and because an objection would have been futile under existing law. (In re Sheena
K. (2007) 40 Cal.4th 875, 887-888, fn. 7; People v. Welch (1993) 5 Cal.4th 228, 237.)
Regardless, we conclude there was no error.
       At the time of trial in this case, the California Supreme Court had upheld the
inclusion of the certainty language in the standard instruction at least twice. (Sánchez,
supra, 63 Cal.4th 411; Johnson, supra, 3 Cal.4th 1183.) In Johnson, the court considered
a challenge to CALJIC No. 2.92, the precursor to CALCRIM No. 315, which instructed
jurors to consider any factor that bears on the accuracy of the witness’s identification,
including “[t]he extent to which the witness was either certain or uncertain of the
identification.” (Johnson, at p. 1230, fn. 12.) The defendant in Johnson argued that the
trial court erred in permitting the jury to consider the certainty of a witness’s
identification because an expert had testified, without contradiction, that “confidence in
an identification does not positively correlate with its accuracy.” (Id. at p. 1231.) The
Supreme Court disagreed, finding no error. (Id. at p. 1232; see also People v. Wright
(1988) 45 Cal.3d 1126, 1138-1144 [upholding CALJIC No. 2.92].)
       In Sánchez, another case involving CALJIC No. 2.92, the jury had been instructed
to consider a witness’s certainty in making an identification. (Sánchez, supra, 63 Cal.4th
at p. 461.) On appeal, citing scientific studies concluding there is a “weak correlation”
between witness certainty and accuracy, the defendant argued that the court erred by
permitting the jury to consider witness certainty when evaluating the reliability of an
identification. (Ibid.) The Supreme Court concluded that the defendant forfeited the
claim by failing to request modification of the instruction. (Id. at p. 461.) But the court
nevertheless proceeded to the merits, concluding that it was not error for the trial court to
give the instruction and that defendant suffered no prejudice from it. (Id. at p. 462.) The
court noted that studies suggesting a weak correlation between witness certainty and
accuracy were “nothing new.” (Ibid.) Despite such studies, the court had “specifically



                                              14
approved CALJIC No. 2.92, including its certainty factor.” (Sánchez, at p. 462.) The
court declined to reconsider the propriety of its previous holdings. (Ibid.)
       Given this precedent, we concluded in our prior opinion that instructing the jury
with the standard CALCRIM No. 315 instruction did not violate defendant’s due process
rights. The California Supreme Court subsequently granted review and later transferred
this matter back to us with directions to reconsider the cause in light of its decision in
Lemcke, supra, 11 Cal.5th 644, which involved a similar challenge to CALCRIM No.
315. The People filed a supplemental brief addressing the impact of Lemcke on our prior
opinion; defendant did not.
       We conclude that Lemcke does not change our prior decision. In Lemcke, supra,
11 Cal.5th 644, the Supreme Court affirmed its previous holdings in Johnson and
Sánchez, concluding that CALCRIM No. 315’s certainty instruction did not violate the
defendant’s due process rights. (Lemcke, at pp. 646-647, 654-661.) The defendant in
Lemcke was convicted of assault and robbery based primarily on the testimony of the
victim, who identified the defendant at trial and in a photographic lineup. (Id. at pp. 646,
648-650, 666.) The sole issue on appeal was whether defendant’s due process rights
were violated when the court provided a jury instruction modeled on CALCRIM No. 315
listing the witness’s level of certainty as one of 15 factors the jury should consider when
evaluating the eyewitness testimony. (Lemcke, at pp. 646-647, 654.)
       The defendant in Lemcke argued that “instructing the jury to consider an
eyewitness’s level of certainty, without clarifying the limited correlation between
certainty and accuracy, violates due process” by lowering the prosecution’s burden of
proof and by denying the defendant a meaningful opportunity to present a complete
defense. (Lemcke, supra, 11 Cal.5th at p. 657.) The Supreme Court disagreed. (Id. at
pp. 657-661.) When considered in the context of the other instructions and the whole
trial record, the court found nothing in the language of the instruction operated to lower



                                              15
the prosecution’s burden of proof or violated due process. (Id. at pp. 657, 659, 661.) We
reach the same conclusion here.
       As in Lemcke, the instruction at issue here did not direct the jury that “ ‘certainty
equals accuracy,’ ” or “state that the jury must presume an identification is accurate if the
eyewitness has expressed certainty.” (Lemcke, supra, 11 Cal.5th at p. 657.) It merely
listed the witness’s level of certainty as one of 15 factors that the jury should consider
when evaluating the credibility and accuracy of eyewitness testimony. In addition, the
instruction explicitly reminded the jury that the prosecution has the burden of proving its
case beyond a reasonable doubt.
       Further, it is well established that a challenged instruction may not be judged in
isolation, but must be considered in the context of the instructions as a whole and the trial
record. (People v. Foster (2010) 50 Cal.4th 1301, 1335.) Here, as in Lemcke, the jury
received a general instruction on witness testimony, explaining that it was up to them to
judge the credibility and believability of the witnesses and to decide whether they
believed all or part of the testimony of each witness. (Lemcke, supra, 11 Cal.5th at p.
658.) The instruction advised jurors that “[p]eople sometimes honestly forget things or
make mistakes about what they remember.” The trial court also instructed the jury on
how to evaluate lay witness opinion testimony, considering the “extent of the witness’s
opportunity to perceive the matters on which his or her opinion is based, the reasons the
witness gave for any opinion, and the facts or information on which the witness relied in
forming that opinion.” And the trial court expressly directed the jury that defendant was
presumed innocent and that the prosecution had the burden of proving all elements of the
crime beyond a reasonable doubt. (Lemcke, at p. 658.)
       Although the defendant in Lemcke presented testimony from an eyewitness
identifications expert, and defendant here did not, we do not find this distinction material
under the circumstances of this case. In Lemcke, the conviction was “based almost
entirely on the testimony of a single witness who expressed certainty in her

                                             16
identification” of the defendant. (Lemcke, supra, 11 Cal.5th at p. 666.) By contrast, in
this case, both witnesses who testified at trial failed to identify defendant in photographic
lineups and were unable to identify defendant at trial. As defense counsel argued in
closing, there were five attempted identifications, and four times the witnesses failed to
identify the defendant. Likewise, the prosecution conceded during closing that it “clearly
. . . wouldn’t be able to base a case just on [the] witnesses’ identifications, and that’s not
what we are trying to do.”
       Here, the potentially misleading effects of the certainty instruction were
eliminated—or at least greatly diminished—by the uncertainty surrounding the witness
identifications. (Lemcke, supra, 11 Cal.5th at p. 669, fn. 19.) Under such circumstances,
the challenged instruction was as likely to benefit defendant as to prejudice him. (See
Sánchez, supra, 63 Cal.4th at p. 462.)
       Viewing the instructions as a whole, in light of the record at trial, we conclude it is
not reasonably likely the jury understood the challenged certainty instruction as lowering
the prosecution’s burden of proof. Thus, after reexamining the record, we reach the same
conclusion that we did in our prior opinion: there was no error in the trial court’s
instruction.
                                       DISPOSITION
       The judgment is affirmed.

                                                          KRAUSE                 , J.

We concur:


      ROBIE                  , Acting P. J.



      DUARTE                 , J.



                                              17